


Exhibit 10.27

 

MOSYS, INC.

CHANGE-IN-CONTROL AGREEMENT

 

THIS CHANGE-IN-CONTROL AGREEMENT (this “Agreement”), made and entered into as of
January 18, 2008, by and between MoSys Inc., a Delaware corporation (“MoSys”),
and James Sullivan (the “Officer”).

 

WHEREAS, MoSys considers it essential to its best interests to foster the
continued employment of key management personnel and recognizes the distraction
and disruption that the possibility of a Change-in-Control (as defined in
Section 1(d) below) may raise to the detriment of MoSys and its stockholders;
and

 

WHEREAS, MoSys has determined to take appropriate steps to reinforce and
encourage the continued attention and dedication of key management personnel to
their assigned duties in the face of a possible Change-in-Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, MoSys and the Officer hereby agree as follows:

 

1.             DEFINITIONS

 

(a)           “Base Salary” shall mean the annual salary of the Officer at the
time of termination of his employment within the application of this Agreement.

 

(b)           “Beneficiary” shall mean (i) the person or persons named by the
Officer, by notice to MoSys, to receive any compensation or benefit payable
under this Agreement or (ii) in the event of his death, if no such person is
named and survives the Officer, his estate.

 

(c)           “Board” shall mean the Board of Directors of MoSys.

 

(d)           “Change-in-Control” means the occurrence of any of the following:

 

(i) an acquisition after the Effective Date by an individual, an entity or a
group in one or more related transactions (excluding MoSys or an employee
benefit plan of MoSys or a corporation controlled by MoSys’ stockholders) of 45
percent or more of MoSys’ common stock or voting securities; or

 

(ii) consummation of a complete liquidation or dissolution of MoSys or a merger,
consolidation, reorganization or sale of all or substantially all of MoSys’
assets (collectively, a “Business Combination”) other than a Business
Combination in which (A) the stockholders of MoSys receive 50 percent or more of
the stock of the corporation resulting from the Business Combination and (B) at
least a majority of the board of directors of such resulting corporation were
incumbent directors of MoSys immediately prior to the consummation of the
Business Combination, and (C) after which no individual, entity or group
(excluding any corporation or other entity resulting from the Business
Combination or any employee benefit plan of such corporation or of MoSys) who
did not own 45 percent or more of the stock of the resulting

 

--------------------------------------------------------------------------------


 

corporation or other entity immediately before the Business Combination owns 45
percent or more of the stock of such resulting corporation or other entity.

 

(e)           “Good Reason” means, without the Officer’s prior written consent
or acquiescence:

 

(i)  assignment to the Officer of duties incompatible with the Officer’s
position, failure to maintain the Officer in this position and its reporting
relationship or a substantial diminution in the nature of the Officer’s
authority or responsibilities;

 

(ii)  reduction in the Officer’s then current Base Salary or in the bonus or
incentive compensation opportunities or benefits coverage available during the
term of this Agreement, except pursuant to an across-the-board reduction
similarly affecting all senior executives of MoSys;

 

(iii)  termination of the Officer’s employment, for any reason other than death,
disability, voluntary termination or Misconduct (as defined below);

 

(iv)  relocation of the Officer’s principal place of business to a location more
than 30 miles from the location of such office on the date of this Agreement;

 

(v)  MoSys’s failure to pay the Officer any material amounts otherwise vested
and due the Officer hereunder or under any plan, program or policy of MoSys; or

 

(vi)  failure of a successor to MoSys following a Change-in-Control to expressly
assume or affirm MoSys’s obligations under this Agreement as specified in
Section 6.

 

(f)            “Misconduct” means the commission of any act of fraud,
embezzlement or dishonesty or other violation of MoSys’s Code of Business
Conduct and Ethics for Employees, Executive Officers and Directors by the
Officer, any unauthorized use or disclosure by the Officer of confidential
information or trade secrets of MoSys or other breach by the Officer of a
material agreement between the Company and the Officer, or any other intentional
misconduct by the Officer adversely affecting the business affairs of MoSys in a
material manner.

 

(g)           “MoSys” when used herein shall be deemed to refer to MoSys and any
entity or entities that succeed to the assets and properties of MoSys following
a Change-in-Control, or any other corporation or other entity which is a
subsidiary or parent of such successor entity or entities for whom the Officer
is employed at any time within two years following the Change-in-Control.

 

2.             TERM OF AGREEMENT

 

This Agreement shall be effective immediately upon its execution by MoSys and
the Officer (the “Effective Date”) and shall remain in effect until the earliest
to occur of:  (a) termination of the Officer’s employment with MoSys following a
Change-in-Control (i) by reason of death or disability, (ii) by the Officer
other than for Good Reason, or (iii) by MoSys for Misconduct, or (b) two years
after the date of a Change-in-Control.

 

2

--------------------------------------------------------------------------------


 

3.             CHANGE IN CONTROL BENEFITS

 

In the event of termination of the Officer’s employment by the Officer for Good
Reason within two years following a Change-in-Control, the Officer will be
entitled to the following:

 

(a)           Salary and Benefits:

 

(i)  his Base Salary through the date of termination;

 

(ii)  payment in lieu of any unused vacation, in accordance with MoSys’s
vacation policy and applicable laws;

 

(iii)  any other compensation or benefits, including without limitation any
benefits under long-term incentive compensation plans, any benefits under equity
grants and awards and employee benefits under plans that have vested through the
date of termination or to which the Officer may then be entitled in accordance
with the applicable terms of each grant, award or plan; and

 

(iv)  reimbursement of any business expenses incurred by the Officer through the
date of termination but not yet paid to the Officer.

 

(b)           Stock Option Acceleration:

 

(i)During the first year of MoSys employment of Officer, immediate and
unconditional vesting of 50 percent of the then unvested stock options and stock
awards previously granted to the Officer and, for the one-year period following
termination, the right to exercise any stock options or other awards held by
him.

 

(ii)After the first year of MoSys employment of the Officer, immediate and
unconditional vesting of one year of the remaining then unvested stock options
and stock awards previously granted to the Officer and, for the one-year period
following termination, the right to exercise any stock options or other awards
held by him.

 

(c)           Release.  MoSys will require, as a condition of receiving the
Change-in-Control payments under subsection (b) above, that the Officer execute
a general release substantially in the form attached as Exhibit A, which upon
execution shall be deemed incorporated herein by reference as a material part of
this Agreement.

 

4.             NO MITIGATION

 

MoSys agrees that if the Officer’s employment with MoSys terminates, the Officer
will not be obligated to seek other employment or to attempt to reduce any
amount payable to the Officer under this Agreement. Further, no amount of any
payment under this Agreement shall be reduced by any compensation earned by the
Officer as the result of employment by a subsequent employer or otherwise.

 

3

--------------------------------------------------------------------------------


 

5.             NOTICES

 

Any notice or other communication required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
by hand, electronic transmission (with a copy following by hand, mail or
overnight courier), by registered or certified mail, postage prepaid, return
receipt requested or by overnight courier addressed to the other party. All
notices shall be addressed as follows, or to such other address or addresses as
may be substituted by notice in writing:

 

To MoSys Inc.:

 

To the Officer:

 

 

 

 

 

 

755 N Mathilda Drive

 

 

Suite 100

 

 

Sunnyvale, CA 94085

 

 

Attention: Chairman, Compensation
Committee of the Board of Directors

 

Fax:

Fax: (408) 731-1893

 

 

 

 

 

 

6.             SUCCESSORS

 

(a)           MoSys’s Successors.  Any successor to MoSys (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) or to all or substantially all of MoSys’s business and/or assets
shall assume MoSys’s obligations under this Agreement in the same manner and to
the same extent as MoSys would be required to perform such obligations in the
absence of a succession.

 

(b)           Officer’s Successors.  Without the written consent of MoSys, the
Officer can not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity.  Notwithstanding the
foregoing, the terms of this Agreement and all rights of the Officer under this
Agreement shall inure to the benefit of, and be enforceable by, the Officer’s
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

 

7.             GENERAL PROVISIONS

 

(a)           Amendments.  No provision of this Agreement may be amended,
modified or waived unless such amendment, modification or waiver shall be agreed
to in writing and signed by the Officer and by a member of the Compensation
Committee of the Board.

 

(b)           Severability.  If any provision of this Agreement shall be
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.  If any
provision of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions shall nevertheless
continue in full force without being impaired or invalidated in any way.

 

4

--------------------------------------------------------------------------------


 

(c)           Governing Law.  This Agreement shall be construed, interpreted and
governed in accordance with the laws of the state of California without regard
to its conflicts of laws rules.

 

(d)           Inconsistencies.  The terms of this Agreement supersede any
inconsistent prior promises, policies, representations, understandings,
arrangements or agreements between the parties, whether by employment contract
or otherwise.

 

(e)           Survival.  Notwithstanding the termination of the term of this
Agreement, the duties and obligations of MoSys, if any, following the
termination of the Officer’s employment following a Change-in-Control shall
survive indefinitely.

 

(f)            Withholding.  MoSys may deduct and withhold from any payments
hereunder the amount that MoSys, in its reasonable judgment, is required to
deduct and withhold for any federal, state or local income or employment taxes.

 

(g)           No Other Compensation; Employee at Will.  Except as provided in
Section 3 above, no amount or benefit shall be payable to the Officer under this
Agreement in respect of termination of the Officer’s employment within two years
following a Change-in-Control.  This Agreement shall not be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Officer and MoSys, the Officer is and shall remain
an “employee at will” and shall not have any right to be retained in the employ
of MoSys.

 

(h)           Counterparts.  This Agreement may be executed in counterparts.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

MOSYS INC.

 

 

 

By:

/s/ Len Perham

 

Len Perham

 

 

 

Title: CEO

 

 

 

 

 

James Sullivan

 

 

 

 

 

/s/ James Sullivan

 

(Signature)

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

RELEASE AGREEMENT

 

In consideration of the benefits I will receive under MoSys Inc.’s
Change-in-Control Agreement, I hereby release, acquit and forever discharge
MoSys Inc. (the “Company”), its parents, subsidiaries, predecessors, successors
and affiliates, and each of their respective officers, directors, agents,
servants, employees, attorneys shareholders, and assigns (the “Released
Parties”), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the date I sign this Release Agreement. This release of claims
includes, but is not limited to:

 

 

 

 

 

· 

any and all claims and demands directly or indirectly arising out of or in any
way connected with my employment with the Company or the termination of that
employment, including, but not limited to, claims, demands or agreements related
to salary, bonuses, commissions, vacation pay, personal time off, fringe
benefits, expense reimbursements, sabbatical benefits, severance benefits,
stock, stock options, any other ownership or equity interest in the Company, or
any other form of compensation or benefit;

 

 

 

 

· 

claims pursuant to any federal, state or local law, statute, common law or cause
of action including, but not limited to, Title VII of the federal Civil Rights
Act of 1964, as amended, or any other statute, agreement or source of law, the
federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”), the
federal Americans with Disabilities Act of 1990, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, as amended, and the California Labor Code;

 

 

 

 

· 

all tort law claims, including claims for fraud, misrepresentation, defamation,
libel, emotional distress and breach of the implied covenant of good faith and
fair dealing; and

 

 

 

 

· 

all claims arising under contract law, or the law of wrongful discharge,
discrimination or harassment.

 

I represent that I have no lawsuits, claims or actions pending in my name, or on
behalf of any other person or entity, against any of the Released Parties. I
agree that in the event I bring a claim covered by this release in which I seek
damages against the Company or in the event I seek to recover against the
Company in any claims brought by a governmental agency on my behalf, this
Agreement shall serve as a complete defense to such claims.

 

ADEA Waiver and Release:  I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under ADEA. I also acknowledge that
the consideration given for the waiver and release herein is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release do not apply to any rights or claims that may arise after

 

6

--------------------------------------------------------------------------------


 

the execution date of this Agreement; (b) I have been advised hereby that I have
the right to consult with an attorney prior to executing this Agreement; (c) I
have 21 days from the date I receive this Agreement to consider this Agreement
(although I voluntarily may choose to execute this Agreement earlier); (d) I
have seven days following the execution of this Agreement to revoke the
Agreement; and (e) this Agreement shall not be effective until the later of
(i) the date upon which the revocation period has expired, which shall be the
eighth day after I execute this Agreement, or (ii) the date I return this
Agreement, fully executed, to the Company.

 

I acknowledge that for this Release Agreement to be effective, I must sign and
return it to the Company within 21 days after the date I receive it and I must
not revoke it at any time during the above-referenced seven-day revocation
period.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any unknown or unsuspected claims I may
have against any of the Released Parties.

 

I understand that this Release Agreement, together with the Change-in-Control
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated in this Release Agreement.

 

 

 

James Sullivan

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

Date:

 

 

 

 

ACCEPTED AND AGREED:

 

 

MOSYS INC.

 

 

By:

 

 

 

 

 

Its:

CEO, Len Perham

 

 

 

 

Date:

 

 

 

7

--------------------------------------------------------------------------------

 
